Citation Nr: 0813567	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II, to include as due to undiagnosed 
illness.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include as due to undiagnosed illness.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
headache disability, to include as due to undiagnosed 
illness.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
joint disorder, to include as due to undiagnosed illness.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
muscle disorder, to include as due to undiagnosed illness.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for blood 
in the colon, to include as due to undiagnosed illness.  

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for a disorder 
manifested by leg cramps, to include as due to undiagnosed 
illness.  

9.  Entitlement to service connection for a disorder 
manifested by shortness of breath, to include as due to 
undiagnosed illness.  

10.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as due to undiagnosed 
illness.  

11.  Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to undiagnosed 
illness.  

12.  Entitlement to service connection for a disorder 
manifested by sleeping problems, to include as due to 
undiagnosed illness.  

13.  Entitlement to service connection manifest by blurred 
vision, to include as due to undiagnosed illness.  

14.  Entitlement to service connection for depression, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
April 1981, and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing in March 
2008.  A transcript of the hearing has been associated with 
the claims file.  The Board notes that at the hearing, post-
traumatic stress disorder (PTSD) was associated with sleeping 
difficulties, Transcript at 11 (2008).  The issue of 
entitlement to service connection for PTSD is referred to the 
RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his March 2004 claim, the appellant stated that he had had 
treatment at the VA Medical Center (VAMC) in Columbia and in 
Charleston.  At the hearing before the undersigned Veterans 
Law Judge, the appellant testified that he was diagnosed with 
diabetes in 1993, Transcript at 15 (2008), and treatment at a 
VA facility was noted in 1993 or 1994.  Id. at 21.  The Board 
notes that VA treatment records, dated in May 1992, and dated 
in 1995, are of record.  VA treatment records, dated in 1993 
and/or 1994 have not been associated with the claims file.    

In addition, the Board notes that in the November 2006 VA 
Form 9, the appellant stated that he desired to have a 
Decision Review Officer (DRO) review his claims.  It does not 
appear that there was a DRO review of the claims addressed in 
the May 2006 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any 
treatment records from the VAMC in 
Charleston and the Wm Jennings Bryan Dorn 
VAMC in Columbia, to include the Florence 
CBOC, dated in 1993 and/or 1994 that have 
not been associated with the claims file.  
Any records obtained should be associated 
with the claims file.  

2.  In light of the above, the claims 
should be readjudicated by a DRO.  If the 
benefits sought on appeal remain denied, 
the DRO should issue a supplemental 
statement of the case and afford the 
appellant a reasonable time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

